
	

113 HR 1920 IH: DSH Reduction Relief Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1920
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Lewis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to provide for a delay in the implementation schedule of the reductions in
		  disproportionate share hospital payments, and for other
		  purposes.
	
	
		1.Short titleThe Act may be cited as the
			 DSH Reduction Relief Act of
			 2013.
		2.Delay in
			 implementation of revised medicare disproportionate share hospital payment
			 methodology
			(a)Two-Year
			 delaySection 1886(r) of the Social Security Act (42 U.S.C.
			 1395ww(r)) is amended—
				(1)in paragraph (1),
			 by striking For fiscal year 2014 and inserting For fiscal
			 year 2016; and
				(2)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A), by striking for fiscal year 2014 and
			 inserting for fiscal year 2016;
					(B)in subparagraph
			 (B)(i)—
						(i)in
			 the heading of clause (i), by striking 2014, 2015, 2016, and 2017 and inserting
			 2016, 2017, 2018, and
			 2019;
						(ii)in
			 the matter preceding subclause (I), by striking For each of fiscal years
			 2014, 2015, 2016, and 2017 and inserting For each of fiscal
			 years 2016, 2017, 2018, and 2019; and
						(iii)in
			 the matter following subclause (II)—
							(I)by striking
			 fiscal year 2014 and inserting fiscal year 2016;
			 and
							(II)by striking
			 fiscal years 2015, 2016, and 2017 and inserting fiscal
			 years 2017, 2018, and 2019; and
							(C)in subparagraph
			 (B)(ii)—
						(i)in
			 the heading of clause (ii), by striking 2018 and inserting 2020;
						(ii)in
			 the matter preceding subclause (I), by striking For fiscal year
			 2018 and inserting For fiscal year 2020; and
						(iii)in
			 the matter following subclause (II), by striking fiscal years 2018 and
			 2019 and inserting fiscal years 2020 and 2021.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of section 3133 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as amended by section 10316 of such
			 Act, and as further amended by section 1104 of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
			3.Modification of
			 reduction schedule for Medicaid DSH allotments to States
			(a)Elimination of
			 reductions for fiscal years 2014 and 2015Section 1923(f)(7)(A)
			 of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended—
				(1)in clause (i) in
			 the matter preceding subclause (I), by striking fiscal years
			 2014 and inserting fiscal years 2016 ; and
				(2)in clause (ii), by
			 striking subclauses (I) and (II) and redesignating subclauses (III) through
			 (VII) as subclauses (I) through (V), respectively.
				(b)Conforming
			 amendmentsSection 1923(f)(6)(A)(v) of the Social Security Act
			 (42 U.S.C. 1396r–4(f)(6)(A)(v)) is amended—
				(1)in the heading of
			 clause (v), by striking for
			 fiscal year 2013 and inserting for fiscal years 2013 through
			 2015; and
				(2)in subclause
			 (II)—
					(A)by amending the
			 heading of such subclause to read as follows: Fiscal years 2013 through
			 2015;
					(B)by inserting
			 2014, or 2015 after for fiscal year 2013,;
			 and
					(C)by striking
			 for such fiscal year  and inserting for each such fiscal
			 year.
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 1203 of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
			
